Filed 9/26/14 In re A.M. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re A.M. et al., Persons Coming Under the
Juvenile Court Law.

TULARE COUNTY HEALTH AND HUMAN                                                             F069261
SERVICES AGENCY,
                                                                             (Super. Ct. No. JJV066982A)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
BRIAN M.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Tulare County. Jennifer Conn
Shirk, Judge.
         Liana Serobian, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Poochigian, J. and Franson, J.
       Brian M. (father) appealed from an April 3, 2014 order terminating his parental
rights (Welf. & Inst. Code, § 366.26)1 to his five, three and one-year old daughters. After
reviewing the entire record, father’s court-appointed counsel informed this court she
could find no arguable issues to raise on father’s behalf. Counsel requested and this court
granted leave for father to personally file a letter setting forth a good cause showing that
an arguable issue of reversible error exists. (In re Phoenix H. (2009) 47 Cal.4th 835, 844
(Phoenix H.).)
       Father submitted a letter in which he asks this court to grant him reunification
services. Father does not, however, address the termination proceedings or set forth a
good cause showing that any arguable issue of reversible error arose from the termination
hearing. (Phoenix H., supra, 47 Cal.4th at p. 844.) Consequently, we will dismiss the
appeal.
                    PROCEDURAL AND FACTUAL SUMMARY
       In July 2013, the juvenile court exercised its dependency jurisdiction over father’s
three daughters because father and the children’s mother had longstanding drug
addictions, mother had mental health issues, and because their oldest daughter, then four
years old, was sexually molested by a man who lived with mother and the children on or
before December 2012. The Tulare County Health and Human Services Agency
(agency) placed the children in foster care.
       The juvenile court ordered reunification services for the children’s mother at the
dispositional hearing but denied father reunification services because of his extensive
history of drug use and resistance to court-ordered treatment. (§ 361.5, subd. (b)(13).)2

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
2       Section 361.5, subdivision (b)(13) provides in relevant part: “(b) Reunification
services need not be provided to a parent … described in this subdivision when the court
finds, by clear and convincing evidence, any of the following: [¶] … [¶] (13) That the
parent … of the child has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this problem during a three-year

                                               2
According to the agency, father’s drug history dated back many years and included court
orders in 2007 and 2009 to participate in drug court, which he refused. It also included
an arrest in March 2013 for drug use.
       Father appeared in custody at the dispositional hearing. He told the juvenile court
he was awaiting sentencing on charges of possession of stolen property and carrying a
concealed weapon. He also told the court he loved his children and believed he had a
strong bond with them. He asked the court to provide him reunification services. Father
did not appeal from the juvenile court’s order denying him reunification services.
       In December 2013, the juvenile court terminated mother’s reunification services
and set a section 366.26 hearing. By this time, father had been sentenced to state prison
for four to five years.
       In April 2014, at an uncontested section 366.26 hearing, the juvenile court found
the children were likely to be adopted and terminated father and mother’s parental rights.
       This appeal ensued.
                                        DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If appellant
fails to do so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal.4th 952, 994.)
Father does not raise any claim of error or other defect against the termination order from
which he appeals.
       At a termination hearing, the juvenile court’s proper focus is on the children to
determine whether it is likely the children will be adopted and if so, order termination of
parental rights. Once reunification services are ordered terminated, the focus shifts to the
needs of the children for permanency and stability. (In re Marilyn H. (1993) 5 Cal.4th


period immediately prior to the filing of the petition that brought [the] child to the court’s
attention .…”

                                              3
295, 309.) If, as in this case, the children are likely to be adopted, adoption is the norm.
Indeed, the court must order adoption and its necessary consequence, termination of
parental rights, unless one of the specified circumstances provides a compelling reason
for finding that termination of parental rights would be detrimental to the child. (In re
Celine R. (2003) 31 Cal.4th 45, 53.) Here, there was no compelling reason.
       Father asserts that the juvenile court denied him reunification services because of
his lengthy criminal past and drug use but explains that his crimes were motivated by his
“very serious addiction to meth.” He also explains that his failure to complete drug court
occurred in 2007, long before his daughters were born.
       To the extent father’s assertions can be construed as challenging the factual basis
on which the juvenile court denied him reunification services, he cannot claim any
arguable issue on this appeal. This is so because father forfeited this claim when he did
not appeal from the juvenile court’s 2013 dispositional order denying him reunification
services. (In re Eli F. (1989) 212 Cal.App.3d 228, 233; § 395.) Consequently, we
dismiss the appeal.
                                      DISPOSITION
       This appeal is dismissed.




                                              4